The fourth assignment of error is that the affidavit in case No. 7398 does not state a crime. The charge rests on Section3732.05, Revised Code. Apparently the theory is that this statute requires an appellant to consent to an entry of her home without a warrant by a person acting for *Page 482 
the department of health, or a city or general health district for the purpose of inspecting what in such person's opinion is a "food service operation," although no license had been issued for the premises. By applying Section 3732.99, Revised Code, the appellee contends that a refusal or denial of entry is a crime.
Section 3732.05, Revised Code, provides:
"It is hereby made a duty of the department of health or city or general health districts to inspect or cause to be inspected and recorded on a form prescribed by the department of health at least once annually, every food service operation which comes within the provisions of Sections 3732.02 to 3732.08, inclusive, of the Revised Code and for that purpose to have the right of entry thereto at any reasonable time."
On its face this statute is concerned solely with the duties and authority of public officials. Literally, it provides nothing with respect to private persons who are, or may be, engaged in a food service operation. In particular, it provides authority for an inspector to make an entry, but says nothing about how this is to be accomplished — i. e., whether he must act with or without a warrant, make a prior demand, or show his identity and authority, etc. Further, there is a fundamental distinction between the power to refuse a license or revoke a license for lack of inspection, and the power to authorize an entry upon private premises without consent and without a warrant. There is authority that the state may provide for such an entry subject to various specific restrictions and in certain limited circumstances. See Frank v. Maryland (1959), 359 U.S. 360,3 L. Ed. (2d), 877, 79 S. Ct., 804. However, the constitutional question is not yet free from doubt. See Ohio, ex rel. Eaton, v.Price, Chief of Police (1960), 360 U.S. 246,3 L. Ed. (2d), 1200, 79 S. Ct., 978, and 364 U.S. 263, 4 L. Ed. (2d), 1708,80 S. Ct., 1463.
I do not see how this statute can reasonably be interpreted as imposing a specific obligation upon the operator of an alleged food service operation to grant entry against her will and to one acting without a warrant. Without such an obligation, there is no violation which can be considered a crime under Section3732.99, Revised Code. In my opinion, the affidavit does not state a crime, and case No. 7398 must be reversed and the proceedings dismissed.
I concur in the other conclusions of the principal opinion. *Page 483